Citation Nr: 0316656	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1994 rating decision, which denied service 
connection for residuals of a left shoulder injury and for 
low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from 
December 1958 to May 1959 and from July 17, 1960 to July 31, 
1960 and inactive duty training from May 1, 1971 to May 2, 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that there was no CUE in the 
November 1994 rating decision, which denied service 
connection for residuals of a left shoulder injury and for 
low back strain.

The Board notes that the appellant submitted a letter in June 
1999 indicating that he was filing a claim to reopen for 
service connection for a neck and back injury.  The Board 
refers this matter to the RO.


FINDING OF FACT

The November 1994 rating decision, which denied service 
connection for residuals of a left shoulder injury and for 
low back strain, was supportable by the evidence then of 
record, and was consistent with the applicable law and 
regulations extant at that time.


CONCLUSION OF LAW

The November 1994 rating decision, which denied service 
connection for residuals of a left shoulder injury and for 
low back strain, did not contain CUE.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board need not address the VCAA in this case, as the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the requirements of the VCAA do not 
apply to claims regarding CUE.  See Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001).


II.  Factual Background

At the time of the November 1994 rating decision, the 
following evidence was of record in the appellant's claims 
file.

A July 1960 narrative summary from the appellant's health 
records indicated that the appellant was in Active Duty for 
Training (ACDUTRA) when he was admitted to the Army hospital 
in July 1960 complaining of persistent low back pain 
radiating into the left leg since the last week in May 1960.  
The summary indicated that the appellant had had the onset of 
low back pain following water skiing in late May 1960.  It 
was noted that he had consulted a physician in June 1960, who 
had told him that he had an anomaly of the spine which would 
predispose him to back pain, and advised him to rest.  The 
appellant reported that rest did improve the pain, but after 
being on his feet again the back pain recurred with radiation 
of pain down the posterior left leg into the posterior ankle.  
The appellant reported that he had had an increase in pain 
following the drive of 200 miles to ACDUTRA on July 17, and 
reported to sick call on July 18 and July 19.  

Upon physical examination, the examiner noted that the 
appellant was in mild distress with low back pain.  
Examination of the back revealed flattening of the normal 
curvature with a slight tenderness to palpation at the L-5, 
S-1 area.  There was 75 percent limitation of anterior 
flexion.  Straight leg raising was positive on the left at 45 
degrees with pain aggravated by dorsiflexion.  Straight leg 
raising was positive on the right at 80 degrees with no pain 
on dorsiflexion of the foot.  There was decreased motor power 
of the left great toe.  There was no tendon reflex or sensory 
changes.  X-ray of the lumbar spine revealed sacralization of 
the 5th lumbar vertebra with pseudo joint formation on the 
left and a marked increase in the lumbosacral angle.  The 
appellant was discharged on July 29th with a diagnosis of 
herniation of the nucleus pulposus, L-5, S-1, cause unknown; 
treated and improved; not incurred in the line of duty; 
existed prior to service.

A September 1961 examination report noted that the appellant 
had fractured a back disc in the summer of 1960 but had no 
current trouble.  Clinical evaluation of the upper 
extremities was normal.

A May 1971 treatment note from the emergency clinic noted 
that the appellant had an injury to the left shoulder, and 
that the left arm was put in a sling.

In a sworn statement dated October 1971, the appellant 
asserted that on May 1, 1971, while making a parachute 
landing during an Airborne exercise, a gust of wind caused 
him to make an unexpected parachute landing fall.  He stated 
that he immediately felt pain in his left shoulder and was 
taken to an Army hospital for x-rays and treatment.  He 
stated that the x-rays were negative as to any broken bones 
and that his left arm was put in a sling.  He stated that 
since that time, his shoulder had healed and he had been able 
to resume jumping.

In a "Statement of Medical Examination and Duty Status," 
dated October 1971, it was noted that the appellant was 
treated at a military hospital on May 1, 1971, for a sprained 
left shoulder.  It was noted that the injury was not likely 
to result in a claim against the government for future 
medical care, and that the injury was incurred in the line of 
duty.  It was also noted that the resulting disability was 
temporary.  The form indicated that the appellant was on 
inactive duty for training (INACDUTRA).

In a March 1994 statement, the appellant asserted that he had 
strained his lower back while trying to water ski in May 
1960, and that in July 1960 he attended a 15 day summer camp 
for training.  He stated that loading the car and driving 200 
miles to the camp aggravated his back to such a degree that 
he experienced lower back pain and went to sick call.  He 
stated that the pain continued and he was admitted to the 
hospital for treatment.  He stated that the Army physician 
had told him that he had a weak back and that they could 
operate on it or he could put it off to see how it went.  The 
appellant stated that he chose the latter and still had the 
condition when he was examined for airborne training.  He 
became a military parachutist for 13 years.  He stated that 
this type of activity and the required military running had 
complicated his condition, and that he was currently taking 
Ibuprofen for pain.

In an April 1994 "Statement of Medical Examination and Duty 
Status," it was noted that the appellant was admitted to the 
Army hospital on July 20, 1960 for herniation of the nucleus 
pulpous L-5, S-1.  It was also noted that the appellant's 
injury was not likely to result in a claim against the 
government for future medical care, and that the injury was 
incurred in the line of duty.  The basis for this opinion was 
noted as "existed prior to service; aggravation" and 
medical records.  It was noted that the disability resulting 
would be temporary.  It was also noted that the appellant was 
on ACDUTRA when he injured his back while unloading equipment 
in July 1960, and this aggravated an injury sustained in May 
1960.

By rating decision of November 1994, the RO denied service 
connection for residuals of a left shoulder injury and for 
low back strain.  The appellant filed a notice of 
disagreement in December 1994.  The RO issued a statement of 
the case in June 1995.  The appellant did not perfect an 
appeal and that decision is final in the absence of clear and 
unmistakable error.


III.  Criteria

A rating decision may be reversed or amended if that 
adjudication contains CUE.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2002).  Otherwise, prior 
decisions are final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2002).

The Court has stated that "CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  "Even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Id. at 43-44 (citing 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).

In addition, the Court has established a three-pronged test 
to determine whether CUE is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell, supra, at 313-14).


IV.  Analysis

Based on the evidence of record, the Board finds that the 
November 1994 rating decision denying service connection for 
residuals of a left shoulder injury and for low back strain 
was not clearly and unmistakably erroneous.

A rating decision may be reversed or amended if that 
adjudication contains CUE.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2002).  Otherwise, prior 
decisions are final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2002).  The three-pronged test to 
determine whether CUE is present in a prior determination 
states: (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made, and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel, 6 Vet. App. at 
245 (1994).  At the time of the November 1994 rating 
decision, the evidence of record included a narrative summary 
from July 1960 describing aggravation of a back injury during 
ACDUTRA and including a diagnosis of herniation of the 
nucleus pulposus, L-5, S-1; a September 1961 VA examination 
report; a May 1971 VA treatment note; a sworn statement from 
the appellant dated October 1971; a "Statement of Medical 
Examination and Duty Status" dated October 1971; a March 
1994 statement from the appellant assuring that his service 
in the Army National Guard had "complicated his condition" 
and that he was currently taking 800 mg of Ibuprofen for 
pain; and an April 1994 "Statement of Medical Examination 
and Duty Status" describing the July 1960 aggravation of the 
appellant's back injury.  As discussed below, this evidence 
lacks at least one crucial element required for a successful 
claim for service connection: evidence of a current 
disability.

The appellant appears to be under the impression that because 
there was a service department finding that he had either 
incurred or aggravated conditions in line of duty, service 
connection is warranted.  See 38 C.F.R. § 3.1(m) and Kinnaman 
v. Principi, 4 Vet. App 20 (1993).  However, there is nothing 
to suggest that the rating decision did not accept that there 
had been inservice events.  In regard to the shoulder, it was 
concluded in the rating decision that there was no residual.  
In regard to the denial of a low back disability, the 
reasoning of the decision that there was no evidence of 
aggravation was inconsistent with the service department 
determination that there had been aggravation.  However, the 
ultimate result, a denial, was not clearly and unmistakably 
erroneous.  There was no competent evidence of current 
disability and the service department found that the 1960 
back injury was temporary rather than permanent partial or 
permanent total. 

In any claim for service connection, certain elements are 
required.  First, there must be qualifying service.  Second, 
there must be a disease or injury, either incurred or 
aggravated, during that period of service.  Third, there must 
be evidence of a current disability.  Fourth, there must be 
evidence of a nexus of the current disability to service.  In 
this case, the allegation of CUE reaches proper pleading 
requirements, but fails.  Simmons v. Principi, No. 980354 
(U.S. Vet. App. June 4, 2003).  The decision of the RO to 
deny service connection was made on the basis that there was 
no evidence of a current disability.  A denial of service 
connection on the basis of no current disability was in 
accord with the law prior to the existence of the Court of 
Appeals for Veteran's Claims, and remains a valid basis to 
deny a claim.  As described above, the evidence of record at 
the time of the November 1994 rating decision did not contain 
competent evidence of a current disability.  The majority of 
the evidence consisted of summaries, treatment records, and 
testimonials regarding the 1960 and 1971 injuries.  The 
exception is the appellant's March 1994 statement, in which 
he asserted that National Guard duty had "complicated his 
condition."  This statement, however, does not describe a 
current disability and is not competent evidence of current 
disability..  The prior decision was supportable, and 
reasonable minds could not disagree.  See Fugo, 6 Vet. App. 
at 43.  Therefore, there was no CUE.


ORDER

The November 1994 rating decision denying service connection 
for residuals of a left shoulder injury and for low back 
strain was not clearly and unmistakably erroneous, and the 
appeal is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

